Third District Court of Appeal
                               State of Florida

                          Opinion filed May 31, 2017.

                              ________________

                               No. 3D15-1604
                         Lower Tribunal No. 13-26651
                             ________________


                               Eduardo Viera,
                                   Appellant,

                                       vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica Diaz,
Judge.

     Law Offices of Daniel J. Tibbitt, and Daniel Tibbitt, for appellant.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before ROTHENBERG, EMAS, and FERNANDEZ, JJ.

       ON MOTION FOR REHEARING OR FOR WRITTEN OPINION

     PER CURIAM.
      We deny the appellant’s motion for rehearing, but grant his motion for

written opinion, withdraw our per curiam affirmance issued on April 26, 2017, and

substitute the following opinion in its place.

      We affirm the defendant’s convictions and sentences for aggravated battery,

see Boyd v. State, 910 So. 2d 167 (Fla. 2005), but remand the cause to the trial

court for the sole purpose of entering a written competency order nunc pro tunc.

See Fla. R. Crim. P. 3.212(b); Mullens v. State, 197 So. 3d 16 (Fla. 2016);

Dougherty v. State, 149 So. 3d. 672 (Fla. 2014).

      Affirmed and remanded with directions.




                                           2